WRIT GRANTED AND MADE PEREMPTORY:
The trial court erred in overruling relator’s exception of lack of subject matter jurisdiction and in granting respondent’s request for a preliminary injunction enjoining further proceedings before the Office of Worker’s Compensation. At the time suit was instituted, the law in effect provided for disposition of worker’s compensation claims by administrative hearing officers. La.R.S. 23:1310.3 Although the Supreme Court on September 6, 1990, declared the administrative hearing officer system unconstitutional, Moore v. Roemer, 567 So.2d 75 (La.1990), the electorate of Louisiana approved a constitutional amendment, effective November 7, 1990, which divested district courts of original jurisdiction in worker’s compensation cases and validated such processes already in operation pursuant to law. “Laws which determine jurisdiction and procedure are applicable, from the date of their promulgation, to all law suits, even to those which bear upon facts and acts of a prior date and to pending law suits”. McBead Drilling Co. v. Kremco, Ltd., 509 So.2d 429 (La.1987).
Accordingly, the judgment of the district court is reversed and set aside and respondent’s suit in the Ninth Judicial District Court is ordered dismissed. This matter is remanded to the Office of Worker’s Compensation for further proceedings.